Citation Nr: 1738440	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy.

2.  Entitlement to service connection for right lower extremity radiculopathy.

3.  Entitlement to service connection for left upper extremity radiculopathy.

4.  Entitlement to an effective date prior to July 20, 2012, for the grant of service connection for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2002 to June 2011. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  They were previously before the Board in January 2016, when another Veterans Law Judge (VLJ) denied the earlier effective date claim and remanded the service connection claims for additional development.  The Veteran appealed the adverse portion of that decision to the Court of Appeals for Veterans Claims (Court), resulting in a September 2016 Joint Motion for Remand (JMR) by the parties.  A September 2016 Court Order remanded the effective date matter for compliance with the instructions in the JMR.  These matters have been reassigned to the undersigned.

[The Board acknowledges that the Veteran has initiated an appeal of the rating assigned for the right upper extremity radiculopathy, and that at least one supplemental statement of the case (SSOC) has apparently adjudicated that matter alongside those presently before the Board.  (See, e.g., May 2016 SSOC).  However, it appears that the RO is continuing to adjudicate that matter and is preparing to issue another statement of the case.  (See June 2, 2017, correspondence).  Consequently, the Board declines jurisdiction of that issue at this time.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the record, it appears that it may be incomplete.  In May 2015, the Board received medical records from the Veteran's (private) chiropractor, Dr. Toth, covering 2012 through May 2015.  In May 2017, the Veteran's attorney asserted that their review of the record indicated that the pertinent records had not been received, and that they were critical to the Veteran's case, given this provider's familiarity with the claimed conditions.  An additional records release form was provided.   In June 2017, VA received records from Dr. Toth covering May 2015 through May 2017.  In August 2017, VA received an additional copy of the Veteran's attorney's statement suggesting that the record is not complete.  

Furthermore, on April 2016 VA examination, the Veteran reported to the examiner that EMG studies had been conducted on his lower extremities, but the examiner could not locate those studies in the record (nor was the Board able to locate EMGs of the lower extremities in the record available.  See June 2013 VA peripheral nerves examination report (noting that no EMG studies of the lower extremities have been conducted.))  

As there is now a question as to whether all of Dr. Toth's records (identified by the Veteran as critical to his claims) were received, and as the Veteran has alleged there are lower extremity EMG studies that remain outstanding, remand is required for the Veteran to identify what (if any) records are not yet associated with the record and to provide VA with the information and releases necessary to obtain those records.

As regards the effective date matter, in the September 2016 JMR, the parties identified certain medical evidence in the record identifying symptoms (such as  numbness, tingling, and radiating pain) that could be evidence that radiculopathy was present prior to the effective date currently assigned.  However, in a May 2016 rating decision (that was not part of the record before the Court or before the Board at the time of its last decision in the matter), the Veteran was granted service connection for fibromyalgia, effective the day after separation from active service (i.e., the earliest possible effective date for any service-connected disability), also based on symptoms such as pain and paresthesias (tingling and numbness).  The Board is not qualified to make the medical determination as to whether symptoms reported prior to July 20, 2012, (and identified in the JMR) are related to fibromyalgia (for which service connection has already been granted prior to that date) or indicate that the radiculopathy onset prior to that date.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, remand is required for a retrospective medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify which, if any, records from Dr. Toth (or any other provider) are not associated with his claims file (or to confirm that all pertinent records have been received) and to identify when and where lower extremity EMG studies were performed.  

2.  The AOJ should then ask him to provide releases for VA to obtain records of any identifying outstanding pertinent private treatment.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  After the record is determined to be complete, the AOJ should forward the entire record to a neurologist for review and a medical advisory opinion.  (If additional consultation is deemed necessary, it should be arranged.)

Based on review of the entire record (to include this remand), the examiner should provide an opinion that responds to the following:

Does the medical record indicate that the Veteran had radiculopathy of the right upper extremity prior to July 20, 2012?  

In responding, the examiner is asked to address all medical records identified in the September 2016 JMR (to include July 2010, September 2010, November 2010, January 2011, February 2011, March 2011, and May 2011 service treatment records and a September 2010 VA examination), as well as to distinguish symptoms attributable to radiculopathy (if present prior to July 20, 2012,) from those attributable to service-connected fibromyalgia or right shoulder sprain (or any other diagnosed condition.)  

If further physical evaluation of the Veteran (or consultation with other specialists) is deemed necessary to respond to the questions posed, such should be arranged.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  The AOJ should then review the entire record, arrange for any additional development necessary (e.g., additional nexus opinion if EMG or other pertinent records are associated with the claims file pursuant to instructions (1) and (2)), and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

